DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 18, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant's explanation that the "modulus" in claim 14 refers to the tensile modulus is persuasive. Grablowitz et al. is the closest prior art, which teaches a polymer that is the reaction product of a polyepoxy compound (para. 18), a polyol/polyhydroxy compound (para. 13) and a polyisocyanate compound (para. 12).  The polyhydroxy compound is a polyester polyol (para. 24) having a hydroxyl number/value of 22-400 mg KOH/g (para. 23) and a OH functionality of 1.9-2.1 (para. 23).  The acid value is reported to be less than 1.5 mg KOH/g. The polyisocyanate has a functionality of 2 (para. 12). The ratio of epoxy equivalents to hydroxyl equivalents is 1.2 in example 2.  However, the calculated i-PEEP index of the examples is outside of the claimed range, when considering the total isocyanate equivalent, as opposed to the isocyanate equivalent of only one of the polyisocyanates used. Applicant’s arguments are persuasive that the i-PEEP index of the reference is outside of the claimed range, and a person having ordinary skill in the art would consider the definition of the i-PEEP index found in the specification to include the total equivalents of the composition. There is no teaching or suggestion found in the prior art to modify the i-PEEP index value of Grablowitz et al. to fall within the limitations of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767